    Case: 1:20-cv-00060-WAL-GWC Document #: 42 Filed: 06/09/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF THE U.S. VIRGIN ISLANDS
                                  ST. CROIX DIVISION


  James M. McNamara,                                    Civil Action No. 1:20-cv-00060

         Plaintiff,                                     Jury Trial Demanded

    v.

  Hess Corp. & Hess Oil New York Corp.,

         Defendants


 PLAINTIFF’S NOTICE OF WITHDRAWAL OF HIS MOTION TO REMAND THE
 ACTION TO THE SUPERIOR COURT OF THE VIRGIN ISLANDS ON THE BASIS
  THAT HONYC WAS COLLUSIVELY JOINED TO MANUFACTURE DIVERSTY

          Plaintiff hereby withdraws his motion to remand this action to the Superior Court of the Virgin

Islands as this Court lacks subject matter jurisdiction on the basis that Hess Oil New York Corp.

(“HONYC”) is a legal sham to manufacture federal diversity jurisdiction.

          The parties have agreed to engage in discovery regarding HONYC’s citizenship. Plaintiff has

propounded written discovery request regarding HONYC’s formation and the merger of Hess Oil

Virgin Island Corp. (“HOVIC’) with and into HONYC, and he anticipates deposing one or more

persons about those transactions. Plaintiff will file a renewed motion to remand once this discovery

is completed if warranted.

          WHEREFORE, Plaintiff prays his motion to remand be denied as moot without prejudice to

refiling the motion after jurisdictional discovery is completed.
    Case: 1:20-cv-00060-WAL-GWC Document #: 42 Filed: 06/09/21 Page 2 of 2



DATED:          June 9, 2021                    Respectfully submitted,


                                                /s/ C. Jacob Gower
                                                Korey A. Nelson, Esq.
                                                C. Jacob Gower, Esq.
                                                BURNS CHAREST LLP
                                                365 Canal Street, Suite 1170
                                                New Orleans, LA 70130
                                                Telephone: (504) 799-2845
                                                Facsimile: (504) 881-1765
                                                knelson@burnscharest.com
                                                jgower@burnscharest.com

                                                Warren T. Burns, Esq.
                                                BURNS CHAREST LLP
                                                500 North Akard Street, Suite 2810
                                                Dallas, Texas 75201
                                                Phone: (469) 904-4550
                                                wburns@burnscharest.com

                                                J. Russell B. Pate, Esq.
                                                THE PATE LAW FIRM
                                                P.O. Box 890, St. Thomas, USVI 00804
                                                Telephone: (340) 777-7283
                                                Cellular: (340) 690-7283
                                                Facsimile: (888) 889-1132
                                                pate@sunlawvi.com
                                                SunLawVI@gmail.com

                                                Counsel to Plaintiffs


                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of June, 2021, a copy of the foregoing was served via email
on all counsel of record via CM/ECF.


                                                /s/ C. Jacob Gower
                                                C. Jacob Gower, Esq.
